Name: Commission Regulation (EC) No 1848/94 of 27 July 1994 amending Regulation (EEC) No 2175/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to the Canary Islands and to determine the forecast supply balance for the period 1 July to 30 September 1994
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  foodstuff;  cooperation policy
 Date Published: nan

 28. 7. 94 Official Journal of the European Communities No L 192/21 COMMISSION REGULATION (EC) No 1848/94 of 27 July 1994 amending Regulation (EEC) No 2175/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to the Canary Islands and to determine the forecast supply balance for the period 1 July to 30 September 1994 continuity of the specific supply arrangements, the balance laid down in Article 2 of Regulation (EEC) No 1601 /92 should be adopted for a period limited to three months on the basis of the quantities determined for the 1993/94 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EEC) No 1974/93 (2), and in particular Article 3(4) thereof, Whereas the quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows ; Whereas Commission Regulation (EEC) No 2175/92 (3), as last amended by Regulation (EC) No 324/94 (4), lays down the detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to the Canary Islands, in particular the forecast balance fixing the quantities eligible for the specific supply arran ­ gements for the period from 1 July 1993 to 30 June 1994 ; Whereas, pending further information to be supplied by the competent authorities, and in order to guarantee HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2175/92 is replaced by the Annex to this Regulation Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . (2) OJ No L 180, 23 . 7. 1993, p. 26 . 0 OJ No L 217, 31 . 7. 1992, p. 67 . 0 OJ No L 41 , 12. 2. 1994, p. 45 . No L 192/22 Official Journal of the European Communities 28 . 7 . 94 ANNEX ANNEX I Forecast supply balance covering processed fruit and vegetable products for the Canary Islands over the period 1 July to 30 September 1994 (tonnes) CN code Description Quantity Part I 2007 99 Preparations other than homogenized, containing fruit other than 750 citrus fruit Part II 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweet ­ ening matter or spirit, not elsewhere specified or included : 2008 20  Pineapples 600 2008 30  Citrus fruit 125 2008 40  Pears 400 2008 50  Apricots 55 2008 70  Peaches 1 900 2008 80  Strawberries 25  Other, including mixtures other than those of subheading 2008 19 : 2008 92   Mixtures 412,5 2008 99   Other than palm hearts and mixtures 1 62,5 3 680'